Citation Nr: 1752726	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  09-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to service-connected lumbar degenerative disc disease, or as due to exposure to an herbicide agent.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The case was remanded in April 2012 and January and July 2014 for further development.  In September 2016, the Board denied the claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to exposure to an herbicide agent.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (the Court).  In September 2017, the Veteran's then counsel and the Secretary of VA filed a joint motion for remand.  In October 2017, the Court granted the motion and remanded the matter for action consistent with the terms of the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the pendency of the appeal, VA changed the peripheral neuropathy presumptive disorder from acute and subacute peripheral neuropathy to early-onset peripheral neuropathy.  38 C.F.R. § 3.309(e) (2017).  The medical opinions of record address the existence of acute and subacute peripheral neuropathy.  In light of the above, a new medical opinion is necessary.

The RO should also obtain any additional VA treatment records from the Vancouver VA Medical Center from March 2016 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his lower extremity peripheral neuropathy and lumbar spine disability.  Regardless of his response, obtain all records from the Vancouver VA Medical Center from March 2016 to the present.

2.  After the above development is completed, schedule the Veteran for an examination to determine the etiology of his bilateral lower extremity peripheral neuropathy.  The claims folder is to be made available to the examiner to review.  An examiner should provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral lower extremity peripheral neuropathy.

The examiner is also asked to provide the following information:

a)  The examiner should opine as to whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) that the Veteran has early-onset peripheral neuropathy of either lower extremity.

b)  The examiner should opine as to whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) that the Veteran's peripheral neuropathy of either lower extremity is related to active service, to include in-service back symptomatology and exposure to herbicide agents.

c)  The examiner should opine as to whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the peripheral neuropathy of either lower extremity was (1) caused by or (2) aggravated by the degenerative disc disease of the lumbar spine.

If the examiner finds that the peripheral neuropathy of either lower extremity was aggravated by the service-connected degenerative disc disease of the lumbar spine, then the examiner should quantify the degree of aggravation.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




